United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.N., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Fresno, CA, Employer
__________________________________________
Appearances:
Daniel M. Goodkin, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 14-352
Issued: August 1, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On December 10, 2013 appellant, through counsel, filed an application for review of an
Office of Workers’ Compensation Programs’ (OWCP) decision dated June 17, 2013, which
denied modification of a March 22, 2012 OWCP decision that terminated her medical and wageloss benefits for a urinary condition.
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. In the case of William A. Couch,1 the Board held that
when adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by a
claimant and received by OWCP before the final decision is issued. Following the March 22,
2012 decision that terminated appellant’s medical and wage-loss benefits for her accepted
urinary incontinence, appellant’s counsel requested reconsideration on March 19, 2013. With
this request, appellant submitted a new March 5, 2013 report from Dr. Harwinder Singh, a
Board-certified physiatrist, who supported that appellant continued to have a chronic urological
condition due to her April 2002 work injury. In the March 5, 2013 report, Dr. Singh disagreed
with the opinion of an OWCP referral physician upon which OWCP based its termination
decision. Dr. Singh noted the reasons why he felt that appellant’s urological condition remained
employment related. In its June 17, 2013 decision, OWCP denied modification of the March 22,
1

41 ECAB 548 (1990).

2012 decision. It addressed other reports from Dr. Singh and other physicians but it did not
consider the March 5, 2013 report from Dr. Singh.
For this reason, the case will be remanded to OWCP to enable it to properly consider all
the evidence submitted prior to the issuance of the June 17, 2013 decision. Following this and
such further development as OWCP deems necessary, it shall issue an appropriate merit
decision.
IT IS HEREBY ORDERED THAT the June 17, 2013 decision of the Office of
Workers’ Compensation Programs is set aside. The case record is remanded to OWCP for
further proceedings consistent with this order of the Board.
Issued: August 1, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

2

